Exhibit 10.2

EXECUTION VERSION

JOINDER AGREEMENT

THIS JOINDER AGREEMENT, dated as of May 28, 2008 (the “Agreement”), to the
Subsidiary Guaranty Agreement (as defined below) and the Pledge Agreement (as
defined below) is entered into by and among CARROLS CORPORATION, a Delaware
corporation (the “Borrower”), certain subsidiaries of the Borrower party hereto,
CARROLS RESTAURANT GROUP, INC., a Delaware corporation (the “Parent”), CARROLS
LLC, a Delaware limited liability company (the “New Subsidiary”) and Wachovia
Bank, National Association, a national banking association, as administrative
agent for the Lenders (the “Agent”) under the Loan Agreement referred to below.

Statement of Purpose

Reference is hereby made to the Loan Agreement dated as of March 9, 2007 (as
amended by that certain First Amendment to Loan Agreement dated as of July 2,
2007 by and among the Borrower, certain subsidiaries of the Borrower party
thereto, the lenders party thereto and the Agent, and as further amended,
restated, supplemented or otherwise modified, the “Loan Agreement”) by and among
the Borrower, the lenders who are or may become party thereto (the “Lenders”)
and the Agent. In connection with the Loan Agreement, the Parent, the Borrower
and certain of their respective Subsidiaries have entered into that certain
pledge agreement dated as of March 9, 2007 (as amended, restated, supplemented
or otherwise modified, the “Pledge Agreement”) and certain Subsidiaries of the
Borrower have entered into that certain Subsidiary Guaranty Agreement dated as
of March 9, 2007 (as amended, restated, supplemented or otherwise modified from
time to time, the “Subsidiary Guaranty Agreement”).

On May 13, 2008, the New Subsidiary became a Subsidiary of the Borrower. In
connection therewith and pursuant to Section 8.9 of the Loan Agreement, (a) the
New Subsidiary is required to execute, among other documents, this Agreement in
order (i) to become an Obligor and a Subsidiary Guarantor under the Subsidiary
Guaranty Agreement and (ii) to become an Issuer under the Pledge Agreement and
(b) the Borrower, as Pledgor under the Pledge Agreement and owner of the
Partnership/LLC Interests of the New Subsidiary, is required to execute, among
other things, this Agreement, in order to confirm and reaffirm its pledge of one
hundred percent (100%) of the Partnership/LLC Interests of the New Subsidiary.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:

Section 1. Subsidiary Guaranty Agreement Supplement.

(a) The New Subsidiary hereby agrees that by execution of this Agreement it is a
Subsidiary Guarantor under the Subsidiary Guaranty Agreement as if a signatory
thereof on the Effective Date, and such New Subsidiary (i) shall comply with,
and be subject to, and have the benefit of, all of the terms, conditions,
covenants, agreements and obligations set forth in the Subsidiary Guaranty
Agreement and (ii) hereby makes each representation and warranty set forth in
the Subsidiary Guaranty Agreement.

(b) Each Obligor and the New Subsidiary hereby agrees that (i) each reference to
an “Obligor” or “Obligors” in the Loan Agreement and the other Loan Documents
shall include the New Subsidiary, (ii) each reference to a “Subsidiary
Guarantor” or “Subsidiary Guarantors” in the Subsidiary Guaranty Agreement and
the other Loan Documents shall include the New Subsidiary, and (iii) each
reference to the “Guaranty”, “Guaranties”, “Subsidiary Guaranty Agreement” or
“Subsidiary Guaranty” as used in the Loan Agreement, the Subsidiary Guaranty
Agreement or the other Loan Documents shall mean the Subsidiary Guaranty
Agreement as supplemented hereby.



--------------------------------------------------------------------------------

Section 2. Pledge Agreement Supplement.

(a) Joinder to the Pledge Agreement.

(i) In order to secure the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of the
Obligations in accordance with the terms of the Loan Agreement and the other
Loan Documents, the Borrower hereby (A) confirms and reaffirms the Security
Interests in and to all of the Collateral of the Borrower granted to the Agent,
for the ratable benefit of itself and the other Secured Parties, under the
Pledge Agreement and (B) confirms and reaffirms that the Collateral of the
Borrower includes one hundred percent (100%) of the Partnership/LLC Interests
owned by the Borrower in the New Subsidiary (the “Additional Investment
Property”).

(ii) The Security Interests are granted as security only and shall not subject
the Agent or any Secured Party to, or transfer to the Agent or any Secured
Party, or in any way affect or modify, any obligation or liability of the
Borrower or the New Subsidiary with respect to any of the Additional Investment
Property or any transaction in connection therewith.

(iii) Each Obligor (including the New Subsidiary) hereby agrees that by
execution of this Agreement, the New Subsidiary is a party to the Pledge
Agreement as if a signatory thereof as an Issuer on the Effective Date, and the
New Subsidiary shall (A) comply with, and be subject to, and have the benefit
of, all of the terms, covenants, conditions, agreements and obligations set
forth in the Pledge Agreement and (B) hereby makes each representation and
warranty set forth in the Pledge Agreement. Each Obligor (including the New
Subsidiary) hereby agrees that each reference to an “Issuer” or the “Issuers” in
the Pledge Agreement and the other Loan Documents shall include the New
Subsidiary.

(iv) Each Obligor (including the New Subsidiary) hereby agrees that “Collateral”
as used in the Pledge Agreement and the Loan Agreement shall include all
Additional Investment Property pledged pursuant hereto, “Investment Property”
and “Partnership/LLC Interests”, as applicable, as used therein shall include
the Additional Investment Property pledged pursuant hereto and “Pledge
Agreement” or “Agreement” as used therein shall mean the Pledge Agreement as
supplemented hereby.

(b) Further Assurances. The Borrower and the New Subsidiary shall deliver to the
Agent such certificates (if any) and other documents (including, without
limitation, stock certificates and stock powers) and take such additional and
further action as the Agent shall reasonably request in order to effectuate the
terms hereof and the Pledge Agreement.

(c) Acknowledgement and Consent. The New Subsidiary hereby acknowledges receipt
of a copy of the Pledge Agreement, the Subsidiary Guaranty Agreement and the
other Loan Documents to which it is a party and agrees for the benefit of the
Agent and the Secured Parties to be bound thereby and to comply with the terms
thereof insofar as such terms are applicable to it.

(d) Schedules to the Loan Agreement and the Pledge Agreement. Attached hereto as
Annex A is an updated Schedule 6.9 to the Loan Agreement and updated Schedules
to the Pledge Agreement, as applicable, setting forth all information required
to be provided therein with respect to the New Subsidiary (which information
shall be deemed to have been provided as of the Effective Date).

Section 3. Conditions to Effectiveness. Upon the satisfaction of each of the
following conditions, this Agreement shall be deemed to be effective as of the
date hereof:

(a) the Agent shall have received counterparts of this Agreement executed by the
Agent, the Borrower and the other Obligors (including the New Subsidiary);

 

2



--------------------------------------------------------------------------------

(b) the Agent shall have received all certificated Partnership/LLC Interests of
the New Subsidiary, if any, (including, without limitation, the Additional
Investment Property) and any other agreement or document required to be
delivered pursuant to this Agreement and the Pledge Agreement;

(c) the Agent shall have received a favorable opinion of counsel to the New
Subsidiary, in form and substance satisfactory to the Agent, with respect to the
New Subsidiary, this Agreement, the other Loan Documents to which the New
Subsidiary is a party and such other matters as the Agent may reasonably
request;

(d) the Agent shall have received a certificate of a responsible officer of the
New Subsidiary certifying as to the incumbency and genuineness of the signature
of each officer of the New Subsidiary executing Loan Documents to which it is a
party and certifying that attached thereto is a true, correct and complete copy
of (i) the Organizational Documents of the New Subsidiary and all amendments
thereto, certified as of a recent date by the appropriate Governmental Authority
in its jurisdiction of formation, (ii) resolutions duly adopted by the managers,
sole member or other governing body of the New Subsidiary authorizing the
transactions contemplated hereunder and the execution, delivery and performance
of this Agreement and the other Loan Documents to which it is a party, and
(iii) certificates as of a recent date of the good standing of the New
Subsidiary under the laws of its jurisdiction of formation;

(e) the Agent shall have received all certificates of insurance evidencing the
existence of all insurance required to be maintained by the Borrower (including,
without limitation, coverage of the New Subsidiary) by the Loan Agreement and
the Security Documents, in each case in form and substance reasonably
satisfactory to the Agent;

(f) the Agent shall have been reimbursed for all fees and reasonable
out-of-pocket charges and other expenses incurred in connection with this
Agreement (including, without limitation, the reasonable fees and disbursements
of counsel for the Agent); and

(g) the Agent shall have received any other agreement or document reasonably
requested by the Agent in connection with the execution of this Agreement.

Section 4. Reaffirmation of Security Documents. By its execution hereof, each
Obligor hereby expressly (a) consents to the modifications set forth in this
Agreement and (b) confirms and reaffirms its obligations under the Loan
Documents to which it is a party and agrees that the Loan Documents to which it
is a party remain in full force and effect and are hereby ratified and
confirmed.

Section 5. General Provisions.

(a) Representations and Warranties. By its execution hereof, the Borrower hereby
certifies, represents and warrants to the Agent and the Lenders that:

(i) each of the representations and warranties set forth in the Loan Agreement
and the other Loan Documents is true and correct in all material respects
(except that to the extent that any such representation and warranty is
qualified by materiality or material adverse effect, continued accuracy of such
representation and warranty shall be in all respects) as of the date hereof as
if fully set forth herein and no Default or Event of Default has occurred and is
continuing as of the date hereof.

(ii) the Borrower and each of the other Obligors has the necessary power and
authority and has taken all necessary corporate or other action to authorize the
execution, delivery and performance of this Agreement and each other document
executed in connection herewith to which it is a party in accordance with their
respective terms.

 

3



--------------------------------------------------------------------------------

(iii) this Agreement and each other document executed in connection herewith has
been duly executed and delivered by the duly authorized officers of the Borrower
and each of the other Obligors, and each such document constitutes the legal,
valid and binding obligation of the Borrower and each of the other Obligors,
enforceable in accordance with its terms, except as may be limited by
bankruptcy, insolvency and other similar laws and judicial decisions affecting
creditors’ rights generally and by general equitable principles.

(b) Limited Effect. Except as expressly provided herein, the Loan Agreement and
each other Loan Document shall remain unmodified and in full force and effect.
This Agreement shall not be deemed (i) to be a waiver of, or consent to, or a
modification or amendment of, any other term or condition of the Loan Agreement
or any other Loan Document, (ii) to prejudice any right or rights which the
Agent or any Lender may now have or may have in the future under or in
connection with the Loan Agreement or the other Loan Documents or any of the
instruments or agreements referred to therein, as the same may be amended or
modified from time to time, (iii) to be a commitment or any other undertaking or
expression of any willingness to engage in any further discussion with the
Borrower or any other Person with respect to any waiver, amendment, modification
or any other change to the Loan Agreement or the Loan Documents or any rights or
remedies arising in favor of the Lenders or the Agent, or any of them, under or
with respect to any such documents or (iv) to be a waiver of, or consent to or a
modification or amendment of, any other term or condition of any other agreement
by and among the Borrower, on the one hand, and the Agent or any other Lender,
on the other hand. References in the Loan Agreement to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein”, and “hereof”) and
in any Loan Document to the “Loan Agreement” shall be deemed to be references to
the Loan Agreement as modified hereby.

(c) Costs and Expenses. The Borrower and each other Obligor, jointly and
severally, shall pay or reimburse the Agent for all of its reasonable
out-of-pocket costs and expenses incurred in connection with the administration
of this Agreement and the other Loan Documents, including, without limitation,
the reasonable fees and disbursements of counsel for the Agent (including,
without limitation, in connection with a Lien search (including a search as to
judgments, pending, litigation and tax matters) made against the New Subsidiary
under the Uniform Commercial Code (or applicable judicial docket) as in effect
in each jurisdiction in which filings or recordations under the Uniform
Commercial Code should be made to evidence or perfect security interests in all
assets of the New Subsidiary, indicating among other things that the assets of
such New Subsidiary are free and clear of any Lien (except Permitted Liens)).

(d) Counterparts; Integration; Effectiveness. This Agreement may be executed in
any number of counterparts, all of which taken together shall constitute one and
the same agreement and any of the parties hereto may execute this Agreement by
signing any such counterpart. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or electronic mail
shall be effective as delivery of a manually executed counterpart of this
Agreement.

(e) Definitions. The following capitalized terms used and not defined herein
shall have the meanings given thereto in the Subsidiary Guaranty Agreement:
“Subsidiary Guarantor” and “Subsidiary Guarantors”. The following capitalized
terms used and not defined herein shall have the meanings given thereto in the
Pledge Agreement: “Investment Property”, “Issuer”, “Partnership/LLC Interests”,
“Pledgor”, “Secured Parties” and “Security Interest”. All other capitalized
terms used and not defined herein shall have the meanings given thereto in the
Loan Agreement or the applicable Loan Document referred to therein.

 

4



--------------------------------------------------------------------------------

(f) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE APPLICABLE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTION
5-1401 AND SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK, WITHOUT REFERENCE TO THE CONFLICTS OF LAW PRINCIPLES THEREOF.

[SIGNATURE PAGES FOLLOW]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the undersigned hereby causes this Agreement to be executed
and delivered as of the date first above written.

 

NEW SUBSIDIARY: CARROLS LLC, as a Subsidiary Guarantor and Issuer By:   CARROLS
CORPORATION, its sole member By:  

/s/ JOSEPH A. ZIRKMAN

Name:   Joseph A. Zirkman Title:   Vice President OBLIGORS: CARROLS CORPORATION,
as Borrower and Pledgor By:  

/s/ JOSEPH A. ZIRKMAN

Name:   Joseph A. Zirkman Title:   Vice President ACKNOWLEDGED AND AGREED:
CARROLS RESTAURANT GROUP, INC. CARROLS REALTY HOLDINGS CORP. CARROLS REALTY I
CORP. POLLO FRANCHISE, INC. POLLO OPERATIONS, INC. TACO CABANA, INC. TC LEASE
HOLDINGS III, V AND VI, INC. T.C. MANAGEMENT, INC. TP ACQUISITION CORP. By:  

/s/ JOSEPH A. ZIRKMAN

Name:   Joseph A. Zirkman Title:   Vice President GET REAL, INC. By:  

/s/ JULIO E. MURILLO

Name:   Julio E. Murillo Title:   Vice President

[SIGNATURE PAGES CONTINUE]

[Joinder Agreement – Carrols Corporation]



--------------------------------------------------------------------------------

TPAQ HOLDING CORPORATION By:  

/s/ JULIO E. MURILLO

Name:   Julio E. Murillo Title:   Vice President TEXAS TACO CABANA, L.P. By:  
T.C. Management, Inc., its General Partner By:  

/s/ JOSEPH A. ZIRKMAN

Name:   Joseph A. Zirkman Title:   Vice President

[SIGNATURE PAGES CONTINUE]

[Joinder Agreement – Carrols Corporation]



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION, as

Agent

By:  

/s/ DENIS WALTRICH

Name:   Denis Waltrich Title:   Vice President